


Exhibit 10.137

 

GUARANTY AGREEMENT

 

This GUARANTY AGREEMENT (as the same may from time to time be amended, restated,
supplemented or otherwise modified, this “Guaranty”) is made as of November 29,
2011 by ADCARE OPERATIONS, LLC, a Georgia limited liability company
(“Guarantor”), in favor of GEMINO HEALTHCARE FINANCE, LLC, a Delaware limited
liability company  (together with its successors and assigns, the “Lender”).

 

W I T N E S S E T H:

 

WHEREAS, Lender has made or is about to make an extension of credit to ADK
Georgia, LLC, a Georgia limited liability company, ADK Powder Springs Operator,
LLC, a Georgia limited liability company, ADK Lumber City Operator, LLC, a
Georgia limited liability company, ADK Jeffersonville Operator, LLC, a Georgia
limited liability company, ADK LaGrange Operator, LLC, a Georgia limited
liability company, ADK Thomasville Operator, LLC, a Georgia limited liability
company, ADK Oceanside Operator, LLC, a Georgia limited liability company, ADK
Savannah Beach Operator, LLC, a Georgia limited liability company, ADK
Thunderbolt Operator, LLC, a Georgia limited liability company, Attalla Nursing
ADK, LLC, a Georgia limited liability company, Mountain Trace Nursing ADK, LLC,
an Ohio limited liability company, Mt. Kenn Nursing, LLC, a Georgia limited
liability company, Erin Nursing, LLC, a Georgia limited liability company, and
CP Nursing, LLC, a Georgia limited liability company (hereinafter collectively,
together with their respective successors and permitted assigns and any other
Person from time to time joined to the Credit Agreement as a borrower, referred
to as “Borrowers” and individually referred to as a “Borrower”), under that
certain Credit Agreement dated October 29, 2010 (as amended, restated, modified
and supplemented from time to time, the “Credit Agreement”) by and among the
Lender and the Borrowers;

 

WHEREAS, Guarantor is an affiliate of each Borrower and will derive both direct
and indirect economic benefit from the financial accommodations made to the
Borrowers under the Credit Agreement;

 

WHEREAS, the Lender has required, as a condition to it entering into the Credit
Agreement, that the Guarantor executes and delivers this Guaranty; and

 

WHEREAS, capitalized terms used herein and not otherwise defined herein shall
have the meanings ascribed to them under the Credit Agreement.

 

NOW THEREFORE, for and in consideration of the foregoing and of any financial
accommodations or extensions of credit (including, without limitation, any loan
or advance by renewal, refinancing or extension of the agreements described
hereinabove or otherwise) heretofore, now or hereafter made to or for the
benefit of the Borrowers pursuant to the Credit Agreement or any other Loan
Document executed pursuant to or in connection therewith, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Guarantor hereby agrees as follows:

 

1.             Guaranty of Payment.  Guarantor hereby guarantees the full and
prompt payment and performance when due, whether by acceleration or otherwise,
and at all times thereafter, of all Obligations of the Borrowers to the Lender,
howsoever created, arising or

 

--------------------------------------------------------------------------------


 

evidenced, whether direct or indirect, absolute or contingent, or now or
hereafter existing, or due or to become due (all such obligations, together with
any extensions or renewals thereof, being hereinafter collectively called the
“Liabilities”), and Guarantor further agrees to pay all expenses (including
reasonable attorneys’ and legal assistants’ fees and legal expenses) paid or
incurred by the Lender in endeavoring to collect the Liabilities, or any part
thereof, and in enforcing this Guaranty.  The right of recovery against
Guarantor is unlimited.  Notwithstanding any provisions of this Guaranty to the
contrary, it is intended that this Guaranty not constitute a “Fraudulent
Conveyance” (as defined below).  Consequently, Guarantor agrees that if this
Guaranty would, but for the application of this sentence, constitute a
Fraudulent Conveyance, this Guaranty shall be valid and enforceable only to the
maximum extent that would not cause this Guaranty to constitute a Fraudulent
Conveyance, and this Guaranty shall automatically be deemed to have been amended
accordingly at all relevant times.  For purposes hereof, “Fraudulent Conveyance”
means a fraudulent conveyance under Section 548 of the Bankruptcy Code or a
fraudulent conveyance or fraudulent transfer under the provisions of any
applicable fraudulent conveyance or fraudulent transfer law, order, ruling,
decision or similar law, order, ruling or decision binding upon the undersigned
of any foreign, federal, state, municipal or other government, or any
department, commission, board, bureau, agency, public authority or
instrumentality thereof or any court or arbitrator, as in effect from time to
time.

 

2.             Primary Liability of the Guarantor.  Guarantor agrees that this
Guaranty may be enforced by the Lender without the necessity at any time of
resorting to or exhausting any other security or collateral.  This is a guaranty
of payment and not merely of collection.

 

3.             Acceleration of the Time of Payment of Amount Payable Under
Guaranty.  Guarantor agrees that, in the event of the death, incompetency,
dissolution or insolvency of any Borrower or Guarantor, or the inability of any
Borrower or Guarantor to pay debts as they mature, or an assignment by any
Borrower or Guarantor for the benefit of creditors, or the institution of any
proceeding by or against any Borrower or Guarantor alleging that such Borrower
or Guarantor is insolvent or unable to pay debts as they mature, and if such
event shall occur at a time when any of the Liabilities may not then be due and
payable, Guarantor will pay to the Lender forthwith the full amount which would
be payable hereunder by Guarantor if all of the Liabilities were then due and
payable.

 

4.             Continuing Guaranty.  This Guaranty shall in all respects be a
continuing, absolute and unconditional guaranty, and shall remain in full force
and effect, subject to discontinuance as to Guarantor only upon actual receipt
by the Lender of the indefeasible payment in full of the Liabilities and the
termination of the Credit Agreement (the date of such receipt, the “Termination
Date”).

 

5.             Rescission or Return of Payment on Liabilities.  Guarantor
further agrees that, if at any time all or any part of any payment theretofore
applied by the Lender to any of the Liabilities is or must be rescinded or
returned by the Lender for any reason whatsoever (including, without limitation,
the insolvency, bankruptcy or reorganization of Guarantor or any Borrower), such
Liabilities shall, for the purposes of this Guaranty, to the extent that such
payment is or must be rescinded or returned, be deemed to have continued in
existence, notwithstanding such application by the Lender, and this Guaranty
shall continue to be effective

 

2

--------------------------------------------------------------------------------


 

or be reinstated, as the case may be, as to such Liabilities, all as though such
application by the Lender had not been made.

 

6.             Lender Permitted to Take Certain Actions.  The Lender may, from
time to time (but shall not be obligated to), whether before or after any
discontinuance of this Guaranty, at its sole discretion and without notice to
Guarantor, take any or all of the following actions:  (a) retain (including,
without limitation, retention of the security interest granted by Guarantor in
favor of Lender pursuant to that certain Joinder Agreement, Third Amendment and
Supplement to Credit Agreement among Lender, Guarantor and certain other parties
dated June 2, 2011) or obtain a security interest in any property to secure any
of the Liabilities or any obligation hereunder; (b) retain or obtain the primary
or secondary obligation of any obligor or obligors, in addition to the
Guarantor, with respect to any of the Liabilities; (c) extend or renew for one
or more periods (whether or not longer than the original period), alter or
exchange any of the Liabilities, or release or compromise any obligation of
Guarantor or any obligation of any nature of any other obligor with respect to
any of the Liabilities; (d) release its security interest in, or surrender,
release or permit any substitution or exchange for, all or any part of any
property securing any of the Liabilities or any obligation hereunder, or extend
or renew for one or more periods (whether or not longer than the original
period) or release, compromise, alter or exchange any obligations of any nature
of any obligor with respect to any such property; and (e) resort to the
Guarantor for payment of any of the Liabilities, whether or not the Lender
(i) shall have resorted to any property securing any of the Liabilities or any
obligation hereunder or (ii) shall have proceeded against any other obligor
primarily or secondarily obligated with respect to any of the Liabilities (all
of the actions referred to in preceding clauses (i) and (ii) being hereby waived
by Guarantor).

 

7.             Application of Payments.  Any amounts received by the Lender from
whatsoever source on account of the Liabilities may be applied by it toward the
payment of such Liabilities, and in such order of application, as the Lender may
from time to time elect, subject to the terms of the Credit Agreement.

 

8.             Subrogation.  Until such time as this Guaranty shall have been
discontinued as to Guarantor and the Lender shall have received payment of the
full amount of all of the Liabilities, no payment made by or for the account of
Guarantor pursuant to this Guaranty shall entitle Guarantor by subrogation or
otherwise to any payment by the Borrowers or from or out of any property of the
Borrowers, and Guarantor shall not exercise any right or remedy against the
Borrowers or any property of the Borrowers by reason of any performance by
Guarantor of this Guaranty.

 

9.             Waiver of Notice and Other Matters.  Guarantor waives: (a) notice
of the acceptance by the Lender of this Guaranty; (b) notice of the existence or
creation or non-payment of all or any of the Liabilities; (c) presentment,
demand, notice of dishonor, protest, and all other notices whatsoever; and
(d) all diligence in collection or protection of or realization upon the
Liabilities or any thereof, any obligation hereunder, or any security for or
guaranty of any of the foregoing.

 

10.          Assignment of Liabilities.  The Lender may, from time to time,
whether before or after any discontinuance of this Guaranty, without notice to
Guarantor, assign or transfer any

 

3

--------------------------------------------------------------------------------


 

or all of the Liabilities or any interest therein; and, notwithstanding any such
assignment or transfer or any subsequent assignment or transfer thereof, such
Liabilities shall be and remain Liabilities for the purposes of this Guaranty,
and each and every immediate and successive assignee or transferee of any of the
Liabilities or of any interest therein shall, to the extent of the interest of
such assignee or transferee in the Liabilities, be entitled to the benefits of
this Guaranty to the same extent as if such assignee or transferee were the
Lender; provided, however, that, unless the Lender shall otherwise consent in
writing, the Lender shall have an unimpaired right, prior and superior to that
of any such assignee or transferee, to enforce this Guaranty, for the benefit of
the Lender, as to those of the Liabilities which the Lender has not assigned or
transferred.

 

11.          Information Concerning Borrowers; No Reliance on Representations by
Lender.  Guarantor hereby warrants to the Lender that Guarantor now has and will
continue to have independent means of obtaining information concerning the
affairs, financial condition and business of the Borrowers.  The Lender shall
not have any duty or responsibility to provide Guarantor with any credit or
other information concerning the affairs, financial condition or business of the
Borrowers which may come into the Lender’s possession.  Guarantor has executed
and delivered this Guaranty without reliance upon any representation by the
Lender with respect to (a) the due execution, validity, effectiveness or
enforceability of any instrument, document or agreement evidencing or relating
to any of the Liabilities or any loan or other financial accommodation made or
granted to the Borrowers; (b) the validity, genuineness, enforceability,
existence, value or sufficiency or any property securing any of the Liabilities
or the creation, perfection or priority of any lien or security interest in such
property; or (c) the existence, number, financial condition or creditworthiness
of other guarantors or sureties with respect to any of the Liabilities.

 

12.          Waiver and Modifications.  No delay on the part of the Lender in
the exercise of any right or remedy shall operate as a waiver thereof, and no
single or partial exercise by the Lender of any right or remedy shall preclude
other or further exercise thereof or the exercise of any other right or remedy;
nor shall any modification or waiver of any of the provisions of this Guaranty
be binding upon the Lender except as expressly set forth in a writing duly
signed and delivered on behalf of the Lender.

 

13.          Obligations Under Guaranty.  No action of the Lender permitted
hereunder shall in any way affect or impair the rights of the Lender and the
obligations of Guarantor under this Guaranty.  For the purposes of this
Guaranty, Liabilities shall include all Obligations of the Borrowers to the
Lender, notwithstanding any right or power of the Borrowers or anyone else to
assert any claim or defense as to the invalidity or unenforceability of any such
Obligation, and no such claim or defense shall affect or impair the obligations
of Guarantor hereunder.  The obligations of Guarantor under this Guaranty shall
be absolute and unconditional irrespective of any circumstance whatsoever which
might constitute a legal or equitable discharge or defense of Guarantor. 
Guarantor acknowledges that there are no conditions to the effectiveness of this
Guaranty.

 

14.          Successors.  This Guaranty shall be binding upon Guarantor, and
upon the successors and assigns of Guarantor.

 

4

--------------------------------------------------------------------------------


 

15.          Representations and Warranties.  Guarantor warrants that:

 

(a)           Guarantor has the full and absolute power to execute and deliver
this Guaranty and to perform his obligations hereunder.

 

(b)           The execution and delivery of this Guaranty and the performance by
Guarantor of Guarantor’s obligations hereunder do not and will not conflict with
any provision of law or of any agreement binding upon Guarantor.

 

(c)           The Guaranty is the legal, valid and binding obligation of
Guarantor, enforceable against Guarantor in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency or other similar laws of
general application affecting the enforcement of creditors’ rights or by general
principles of equity limiting the availability of equitable remedies.

 

16.          Reserved.

 

17.          Law.  THIS GUARANTY, AND ALL MATTERS ARISING OUT OF OR RELATING TO
THIS GUARANTY, SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE COMMONWEALTH OF PENNSYLVANIA, WITHOUT GIVING EFFECT TO PRINCIPLES OF
CONFLICTS OF LAWS, AND SHALL BE CONSTRUED WITHOUT THE AID OF ANY CANON, CUSTOM
OR RULE OF LAW REQUIRING CONSTRUCTION AGAINST THE DRAFTSMAN.

 

18.          Warrant of Attorney to Confess Judgment.

 

(a)           Acknowledgment of Warrant of Attorney.  THE FOLLOWING PARAGRAPH
SETS FORTH A GRANT OF AUTHORITY FOR ANY ATTORNEY TO CONFESS JUDGMENT AGAINST
GUARANTOR.  IN GRANTING THIS WARRANT OF ATTORNEY TO CONFESS JUDGMENT AGAINST
GUARANTOR, FOLLOWING CONSULTATION WITH (OR DECISION NOT TO CONSULT) SEPARATE
COUNSEL FOR GUARANTOR AND WITH KNOWLEDGE OF THE LEGAL EFFECT HEREOF, GUARANTOR
HEREBY KNOWINGLY, INTENTIONALLY, VOLUNTARILY, INTELLIGENTLY AND UNCONDITIONALLY
WAIVES ANY AND ALL RIGHTS GUARANTOR HAS OR MAY HAVE TO PRIOR NOTICE AND AN
OPPORTUNITY FOR HEARING UNDER THE RESPECTIVE CONSTITUTIONS AND LAWS OF THE
UNITED STATES OF AMERICA, COMMONWEALTH OF PENNSYLVANIA, OR ELSEWHERE INCLUDING,
WITHOUT LIMITATION, A HEARING PRIOR TO GARNISHMENT AND ATTACHMENT OF GUARANTOR’S
BANK ACCOUNTS AND OTHER ASSETS.  GUARANTOR ACKNOWLEDGES AND UNDERSTANDS THAT BY
ENTERING INTO THIS AGREEMENT CONTAINING A CONFESSION OF JUDGMENT CLAUSE THAT
GUARANTOR IS VOLUNTARILY, INTELLIGENTLY AND KNOWINGLY GIVING UP ANY AND ALL
RIGHTS, INCLUDING CONSTITUTIONAL RIGHTS, THAT GUARANTOR HAS OR MAY HAVE TO
NOTICE AND A HEARING BEFORE JUDGMENT CAN BE ENTERED AGAINST GUARANTOR AND BEFORE
GUARANTOR’S ASSETS, INCLUDING, WITHOUT LIMITATION, BANK ACCOUNTS, MAY BE
GARNISHED, LEVIED, EXECUTED UPON AND/OR ATTACHED. 

 

5

--------------------------------------------------------------------------------


 

GUARANTOR UNDERSTANDS THAT ANY SUCH GARNISHMENT, LEVY, EXECUTION AND/OR
ATTACHMENT SHALL RENDER THE PROPERTY GARNISHED, LEVIED, EXECUTED UPON OR
ATTACHED IMMEDIATELY UNAVAILABLE TO GUARANTOR.  IT IS SPECIFICALLY ACKNOWLEDGED
BY GUARANTOR THAT THE PAYEE HAS RELIED ON THIS WARRANT OF ATTORNEY AND THE
RIGHTS WAIVED BY GUARANTOR HEREIN IN CONSENTING TO THIS AGREEMENT AND AS AN
INDUCEMENT TO GRANT THE ACCOMMODATIONS OUTLINED HEREIN TO GUARANTOR.

 

(b)           Warrant Of Attorney To Confess Judgment — Money.  GUARANTOR HEREBY
AUTHORIZES AND EMPOWERS, UPON AN EVENT OF DEFAULT HEREUNDER, AND/OR UNDER THE
OTHER LOAN DOCUMENTS, ANY ATTORNEY OF ANY COURT OF RECORD OR THE PROTHONOTARY OR
CLERK OF ANY COUNTY IN THE COMMONWEALTH OF PENNSYLVANIA, OR IN ANY JURISDICTION
WHERE PERMITTED BY LAW, OR THE CLERK OF ANY UNITED STATES DISTRICT COURT, TO
APPEAR FOR GUARANTOR IN ANY AND ALL ACTIONS WHICH MAY BE BROUGHT HEREUNDER,
AND/OR UNDER THE OTHER LOAN DOCUMENTS, AND ENTER AND CONFESS JUDGMENT AGAINST
GUARANTOR IN FAVOR OF THE LENDER OR ITS ASSIGNEE FOR THE ENTIRE AMOUNT OF THE
INDEBTEDNESS THEN DUE AND OUTSTANDING UNDER THE TERMS OF THE NOTES, AND/OR UNDER
THE TERMS OF THE OTHER LOAN DOCUMENTS, TOGETHER WITH ATTORNEYS’ FEES EQUAL TO
FIFTEEN PERCENT (15%) OF THE FOREGOING SUMS THEN DUE AND OWING, BUT IN NO EVENT
LESS THAN FIVE THOUSAND ($5,000.00) DOLLARS, ALL WITH OR WITHOUT DECLARATION,
WITHOUT PRIOR NOTICE, WITHOUT STAY OF EXECUTION AND WITH RELEASE OF ALL
PROCEDURAL ERRORS AND THE RIGHT TO ISSUE EXECUTIONS FORTHWITH.  TO THE EXTENT
PERMITTED BY LAW, GUARANTOR WAIVES THE RIGHT OF INQUISITION ON ANY REAL ESTATE
LEVIED ON, VOLUNTARILY CONDEMNS THE SAME, AUTHORIZES THE PROTHONOTARY OR CLERK
TO ENTER UPON THE WRIT OF EXECUTION THIS VOLUNTARY CONDEMNATION AND AGREES THAT
SUCH REAL ESTATE MAY BE SOLD ON A WRIT OF EXECUTION; AND ALSO WAIVES ANY RELIEF
FROM ANY APPRAISEMENT, STAY OR EXEMPTION LAW OF ANY STATE NOW IN FORCE OR
HEREAFTER ENACTED.  IF COPIES OF THE NOTES AND/OR THE OTHER LOAN DOCUMENTS
VERIFIED BY AFFIDAVIT OF ANY REPRESENTATIVE OF THE LENDER SHALL HAVE BEEN FILED
IN SUCH ACTION, IT SHALL NOT BE NECESSARY TO FILE THE ORIGINALS THEREOF AS A
WARRANT OF ATTORNEY, ANY PRACTICE OR USAGE TO THE CONTRARY NOTWITHSTANDING.  THE
AUTHORITY HEREIN GRANTED TO CONFESS JUDGMENT SHALL NOT BE EXHAUSTED BY ANY
SINGLE EXERCISE THEREOF, BUT SHALL CONTINUE AND MAY BE EXERCISED FROM TIME TO
TIME AS OFTEN AS THE LENDER SHALL FIND IT NECESSARY AND DESIRABLE AND AT ALL
TIMES UNTIL FULL PAYMENT OF ALL AMOUNTS DUE HEREUNDER, AND/OR UNDER THE OTHER
LOAN DOCUMENTS.  THE LENDER MAY CONFESS ONE OR MORE JUDGMENTS IN THE SAME OR
DIFFERENT JURISDICTIONS FOR ALL OR ANY PART OF THE INDEBTEDNESS OR OBLIGATIONS
ARISING HEREUNDER, AND/OR UNDER THE OTHER LOAN DOCUMENTS, WITHOUT REGARD TO
WHETHER JUDGMENT HAS THERETOFORE BEEN CONFESSED ON MORE THAN ONE OCCASION FOR
THE SAME INDEBTEDNESS OR OBLIGATIONS.  IN THE EVENT

 

6

--------------------------------------------------------------------------------


 

THAT ANY JUDGMENT CONFESSED AGAINST GUARANTOR IS STRICKEN OR OPENED UPON
APPLICATION BY OR ON BEHALF OF GUARANTOR FOR ANY REASON, THE LENDER IS HEREBY
AUTHORIZED AND EMPOWERED TO AGAIN APPEAR FOR AND CONFESS JUDGMENT AGAINST
GUARANTOR FOR ANY PART OR ALL OF THE INDEBTEDNESS DUE AND OWING TO THE LENDER
HEREUNDER, AND/OR UNDER THE OTHER LOAN DOCUMENTS.

 

(c)           Warrant of Attorney to Confess Judgment — General Provisions.  IN
ANY ACTION OR PROCEEDING DESCRIBED IN SECTION 18 HEREIN OR IN CONNECTION
THEREWITH, IF COPIES OF THIS AND/OR THE OTHER LOAN DOCUMENTS ARE THEREIN
VERIFIED BY THE LENDER OR SOMEONE ACTING FOR THE LENDER TO BE TRUE AND CORRECT
COPIES OF THIS INSTRUMENT AND/OR THE OTHER LOAN DOCUMENTS (AND SUCH COPIES SHALL
BE CONCLUSIVELY PRESUMED TO BE TRUE AND CORRECT BY VIRTUE OF SUCH VERIFICATION),
THEN IT SHALL NOT BE NECESSARY TO FILE THE ORIGINAL OF THIS INSTRUMENT AND/OR
THE OTHER LOAN DOCUMENTS, ANY STATUTE, RULE OF COURT OF LAW, CUSTOM OR PRACTICE
TO THE CONTRARY NOTWITHSTANDING.  GUARANTOR HEREBY RELEASES TO THE LENDER,
ANYONE ACTING FOR THE LENDER AND ALL ATTORNEYS WHO MAY APPEAR FOR GUARANTOR, ALL
ERRORS IN PROCEDURE REGARDING THE ENTRY OF JUDGMENT OR JUDGMENTS BY CONFESSION
OR OTHERWISE BY VIRTUE OF THE WARRANTS OF ATTORNEY CONTAINED IN THIS INSTRUMENT
AND/OR THE OTHER LOAN DOCUMENTS, AND ALL LIABILITY THEREFOR.  THE RIGHT TO ENTER
JUDGMENT OR JUDGMENTS BY CONFESSION OR OTHERWISE BY VIRTUE OF THE WARRANTS OF
ATTORNEY CONTAINED IN THIS INSTRUMENT AND/OR THE OTHER LOAN DOCUMENTS, AND TO
ENFORCE ALL OF THE OTHER PROVISIONS OF THE AFORESAID DOCUMENTS MAY BE EXERCISED
BY ANY ASSIGNEE OF THE LENDER’S RIGHT, TITLE AND INTEREST IN THIS INSTRUMENT
AND/OR THE OTHER LOAN DOCUMENTS IN SUCH ASSIGNEE’S OWN NAME, ANY STATUTE, RULE
OF COURT OR LAW, CUSTOM OR PRACTICE TO THE CONTRARY NOTWITHSTANDING.

 

19.          Severability.  Wherever possible, each provision of this Guaranty
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Guaranty shall be prohibited by or
invalid under such law, such provision shall be ineffective to the extent of
such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Guaranty.

 

20.          Captions.  Section captions used in this Guaranty are for
convenience only, and shall not affect the construction of this Guaranty.

 

21.          Waiver of Jury Trial.  GUARANTOR WAIVES, AND, BY ACCEPTING THIS
GUARANTY, THE LENDER SHALL BE DEEMED TO WAIVE, ANY RIGHT TO A TRIAL BY JURY IN
ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS (A) UNDER THIS GUARANTY
OR UNDER ANY AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR WHICH
MAY IN THE FUTURE BE DELIVERED IN CONNECTION HEREWITH OR (B) ARISING FROM ANY
LENDING RELATIONSHIP EXISTING IN CONNECTION WITH THIS GUARANTY, AND

 

7

--------------------------------------------------------------------------------


 

GUARANTOR AGREES, AND, BY ACCEPTING THIS GUARANTY, THE LENDER SHALL BE DEEMED TO
AGREE, THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT
BEFORE A JURY.

 

22.          Consent to Jurisdiction.  GUARANTOR AND LENDER HEREBY IRREVOCABLY
CONSENT TO THE NONEXCLUSIVE JURISDICTION OF, AND VENUE IN, ANY STATE OR FEDERAL
COURT LOCATED IN THE COMMONWEALTH OF PENNSYLVANIA IN ANY AND ALL ACTIONS AND
PROCEEDINGS WHETHER ARISING HEREUNDER OR UNDER ANY OTHER AGREEMENT OR
UNDERTAKING.  BORROWERS WAIVE ANY OBJECTION TO IMPROPER VENUE AND FORUM
NON-CONVENIENS TO PROCEEDINGS IN ANY SUCH COURT OR COURTS AND ALL RIGHTS TO
TRANSFER FOR ANY REASON.  GUARANTOR IRREVOCABLY AGREES TO SERVICE OF PROCESS BY
CERTIFIED MAIL, RETURN RECEIPT REQUESTED TO THE ADDRESS OF THE APPROPRIATE PARTY
SET FORTH HEREIN.

 

[SIGNATURE PAGE FOLLOWS]

 

8

--------------------------------------------------------------------------------


 

Signature Page to Guaranty Agreement

 

IN WITNESS WHEREOF, this Guaranty Agreement has been duly executed as of the day
and year first above written.

 

 

GUARANTOR:

 

 

 

 

 

ADCARE OPERATIONS, LLC

 

 

 

By:

/s/ Martin Brew

 

 

Martin Brew, Chief Financial Officer

 

--------------------------------------------------------------------------------

 
